UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:000-52005 Integrative Health Technologies, Inc. (Exact name of registrant as specified in its charter) 5170 Broadway San Antonio, TX 78209 (Address of principal executive offices, including zip code) 210-824-4200 (Registrant’s telephone number, including area code) CommonShares (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: xRule 12g-4(a)(1) oRule 12g-4(a)(2) oRule 12h-3(b)(1)(i) oRule 12h-3(b)(1)(ii) oRule 15d-6 Approximatenumber of holders of record as of the certification or notice date: 279 Pursuant to the requirements of the Securities Exchange Act of 1934, Integrative Health Technologies, Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:May 4, 2012 By: /s/ Gilbert R. Kaats Gilbert R. Kaats, CEO
